          Case 1:20-cr-00183-NONE-SKO Document 31 Filed 06/14/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00183 NONE SKO
12                                Plaintiff,            STIPULATION TO CONTINUE REVIEW
                                                        HEARING; ORDER
13                         v.
                                                        DATE: June 14, 2021
14   RAMON ARMENDARIZ, JR.,                             TIME: 2:00 p.m.
                                                        COURT: Hon. Stanley A. Boone
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order on March 22, 2021, this matter was set for a review hearing regarding

21 future conditions of release on June 14, 2021. The March 22 order noted that “should the parties
                                                              nd


22 believe an extension of time for defendant's continued treatment would be beneficial, a stipulation and

23 proposed [order] should be submitted to the Court for signature.” Dkt. # 22.

24          2.     By this stipulation, the parties agree that Mr. Armendariz would benefit from an

25 additional 30 days at Turning Point.

26          3.     Pretrial Services agrees with this arrangement and has approved the additional 30 days

27 with the program.

28          4.     Accordingly, the parties now move to continue the review hearing until July 12, 2021, at

                                                        1
30
          Case 1:20-cr-00183-NONE-SKO Document 31 Filed 06/14/21 Page 2 of 2


 1 2:00 p.m. in order to permit Mr. Armendariz to complete the additional 30 days and to give the parties

 2 additional time to discuss future release conditions.

 3          5.      The status conference in this matter is set for July 21, 2021, at 1 p.m., and time has been

 4 excluded under the Speedy Trial Act through that date.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: June 14, 2021                                      PHILLIP A. TALBERT
 8                                                             Acting United States Attorney
 9
                                                               /s/ MELANIE L. ALSWORTH
10                                                             MELANIE L. ALSWORTH
                                                               Assistant United States Attorney
11

12
     Dated: June 14, 2021                                      /s/ CHRISTINA CORCORAN
13                                                             CHRISTINA CORCORAN
14                                                             Counsel for Defendant
                                                               RAMON ARMENDARIZ, JR.
15

16

17

18
                                                      ORDER
19

20
21 IT IS SO ORDERED.

22 Dated:        June 14, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

                                                           2
30
